DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 5 October 2022 is hereby acknowledged. Claims 1, 3, 6, 7, 10, and 13 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5 October 2022. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. To the extent the phrase “a ring structure including Y and C and the central carbon atom” is construed as a possible substituent for R’, such a limitation is not supported by the specification as filed, since the ring structure including Y and C was previously disclosed only as a substituent for Z, not R’.

Claims 1, 3, 6, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a ring structure including Y and C and the central carbon atom.” The term “central carbon atom” is nowhere defined in the claim or specification, and therefore what atom this refers to cannot be determined.

Claims 7, 10, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 adds a limitation, but the limitation was previously set forth in parent claim 1. Therefore, claim 7 does not further limit the subject matter of claim 6.  
Claim 10 recites the host compound is 4,4’-bis(p-hydroxyphenyl)valeric acid. This compound does not include all of the limitations of the host compound recited in claim 1, because it includes C bonded to a hydroxyl substituted aryl group (characterized as Ar), a second hydroxyl substituted aryl group (characterized as X or Y), and a methyl group, which does not meet the recitation of either X or Y, being an unsubstituted alkyl group. Furthermore, the aforementioned compound contains an ethylene group between the aforementioned carbon atom and the carboxyl group, which does not meet the definition of R, being an unsubstituted hydrocarbyl group.
Claim 13 recites the host compound is 4,4’-bis(p-hydroxyphenyl)propionic acid. This compound does not include all of the limitations of the host compound recited in claim 1, because it includes C bonded to a hydroxyl substituted aryl group (characterized as Ar), a second hydroxyl substituted aryl group (characterized as X or Y), and a methyl group, which does not meet the recitation of either X or Y, being an unsubstituted alkyl group.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalili et al., “Does interaction between an amino acid anion and methylimidazolium cation lead to a nanostructured ion pairs of [Mim][AA] as an ionic liquid?”, J. Mol. Liquids 229, 267-277 (2017) (“Khalili”).
As to claim 1, Khalili teaches a compound of the structure below:

    PNG
    media_image1.png
    348
    184
    media_image1.png
    Greyscale
 (Fig. 5, p. 271) formed from methylimidazole and tyrosine. The tyrosine meets formula (I) where Ar is hydroxyl substituted aryl group, X and Y are hydrogen, n is 1, R is NH2 substituted methylene, R’ is hydrogen. The methylimidazole meets formula (II) where R1 is C1 alkyl, R2-R4 are each hydrogen. While Khalili characterizes the resulting reaction product as a salt rather than a clathrate, it appears to be the same compound, formed from the same host and guest compounds. Moreover, applicant’s interpretation of “clathrate” does not appear to exclude salts of the two components (see applicant’s specification, p. 25, describing salt type clathrates).
As to claim 3, Khalili does not discuss whether the guest component has a triggered release from the host. However, since the guest and host are the same as recited, it is presumed to have the recited characteristic.
As to claims 6 and 7, the host component tyrosine has a single carboxylic acid group, and Ar is a hydroxyl substituted aryl group.

.
Claim(s) 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,499,008 (“Talet”).
As to claim 1, Talet teaches a compound of bis(3,5-dichloro-4-hydroxyphenyl)acetic acid and 2-methylimidazole (3:3-11, 8:12-41), which includes a host component of formula (I) where n is 0, R’ is hydrogen, Ar and X are each hydroxy substituted aryl, Y is hydrogen. The guest component meets formula (II) where R1 is hydrogen, R2 is methyl, R2 and R4 are hydrogen. While Talet characterizes the resulting reaction product as a salt rather than a clathrate, it appears to be the same compound, formed from the same host and guest compounds. Moreover, applicant’s interpretation of “clathrate” does not appear to exclude salts of the two components (see applicant’s specification, p. 25, describing salt type clathrates).
As to claim 3, Talet does not discuss whether the guest component has a triggered release from the host. However, since the guest and host are the same as recited, it is presumed to have the recited characteristic.
As to claims 6 and 7, the host component bis(3,5-dichloro-4-hydroxyphenyl)acetic acid has a single carboxylic acid group, and Ar is a hydroxyl substituted aryl group.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive. In particular, applicant’s amendments have not overcome the 35 USC 112(d) rejections as against claims 10 and 13, as both of the compounds of claims 10 and 13 do not meet the recitation of claim 1 as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764